Case 0:19-cv-62751-RKA Document 16 Entered on FLSD Docket 12/11/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-62751-CIV-ALTMAN/Hunt

  DAVID GREENWALD,

         Plaintiff,
  v.

  FROST-ARNETT COMPANY and
  CORAL ANESTHESIA ASSOCIATES, INC.,

        Defendants.
  _____________________________/

                                              ORDER

         THIS MATTER comes before the Court upon the Motion for Leave to File Separate

  Responses and Motions [ECF No. 11], filed by the Defendant, Frost-Arnett Company (“FAC”).

  Given that the Plaintiff has resolved his claims, by settlement, against FAC’s only co-Defendant,

  Coral Anesthesia Associates, Inc., he has no further need to file separate responses or motions in

  this case. Accordingly, the Court hereby

         ORDERS AND ADJUDGES as follows:

         1.   FAC’s Motion for Leave to File Separate Responses and Motions [ECF No. 11] is

              DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of December 2019.




                                                         __________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
